Citation Nr: 9927946	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
dependency and indemnity compensation purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1967, and from September 1975 to June 1977.

This matter arises from an August 1998 decision by the VA 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1. The appellant and the deceased veteran were married in 
July 1974, and subsequently were divorced in September 
1979.  

2.  The veteran died on March [redacted], 1998.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the deceased 
veteran for VA dependency and indemnity compensation 
purposes.  38 U.S.C.A. §§ 103, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  The appellant and 
the deceased veteran were first married in June 1967.  They 
were later divorced in July 1972; however, they then 
remarried in July 1974.  The second marriage also ended in 
divorce in September 1979.  Following the veteran's death on 
March [redacted], 1998, the appellant acknowledged that she and the 
veteran had been divorced prior to his death.  She further 
stated that she loved her husband despite the divorce, that 
he was at fault in the initial separation that led to the 
divorce, and that his service-connected psychiatric 
disability made it impossible for them to continue living 
together.

A "surviving spouse" is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j), and who 
was the spouse of the veteran at the time of the veteran's 
death.  38 C.F.R. § 3.50.  In this regard, a marriage must be 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when, as in this case, the veteran died.  See 
38 C.F.R. § 3.1(j).  The only exception to this would be 
where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment that was unknown to 
the claimant.  See 38 C.F.R. § 3.52(b).  

In the instant case, the appellant acknowledges that she 
divorced the veteran prior to his death.  Absent a marital 
relationship, the appellant cannot be recognized as the 
veteran's surviving spouse for VA dependency and indemnity 
compensation purposes.  See 38 C.F.R. § 3.1(j).  This is so, 
regardless of whether the appellant and the veteran had been 
previously married, and regardless of which of the parties 
was at fault in the termination of the marital relationship.  
Because of the circumstances of this case, the appellant is 
precluded from recognition as the 

veteran's surviving spouse as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  This is so, 
regardless of the circumstances surrounding her divorce from 
the veteran prior to his death.  


ORDER

As the appellant cannot be recognized as the veteran's 
surviving spouse for VA purposes, the appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

